 

AO 89 (Rev 08/09) Subpoena to Testify ata Hearing or Trial in a Criminal Case

UNITED'STATES DISTRICT COURT

for the
Eastern District of Virginia

United States of America
v.

JERRY CHUN SH|NG LEE CaSe No. 1:18CR89

 

\/\./\/\./\/

Defendant

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

David Reynolds
7620 Lynn Drive
Chevy Chase, MD 20815

YOU ARE COMMANDED to appear in the United States district court at the time, date, and place shown
below to testify in this criminal case. When you arrive, you must remain at the court until the judge or a court officer
allows you to leave.

 

 

Place OprpearanCe= uNlTED sTATEs D\sTRlcT count COurfrOOm NO-= 900
401 Courthouse Square - , ' _
Alexandria, vA 22314 _ Date and Tlme' 04/23/2019 1:00 pm

 

 

 

 

You must also bring With you the following documents, electronically stored information, or objects (blank ifnor
applicable):

(SEAL)

Date; __ 03/1_1/2019

 

CLERK OF COURT

r\/ it l\ili£"lv\/\

- Signature Clerk or VDeputy Clerk

~

The name, address, e-mail, and telephone number of the attorney representing (name ofparzy) Jerry Chun Shing Lee
, Who requests this subpoena, are:

Nina J. Ginsberg, Esquire
VSB # 19472
DiMuroGinsberg, PC

1101 King Street, Suite 610
A|exandria, VA 22314
nginsberg @ dimuro.com
703-684~4333

AO 89 (Rev. 08/09) Subpoena to Testify at a Hearing or Trial in a Criminal Case (Page 2)

 

Case No. 1:18CR89

PROOF OF SERVICE

ThiS SprOeDa fOI` (name oi`individual and title, if any) \ l 1 d ` l ig z § l 2 ‘ l :.

was received by me Orl (date) 3 _l{‘p_ j \ q

 

P§/'I served the subpoena by delivering a copy to the named person as follows: ng\rwh gay Noj{jg
l

 

iti:?ér£o L`_§,M D¢;`j. (‘ haw C kw mo alt j ¢,¢5 Pnr\

on (daze) _ zjjlz_ § 2 ; or

 

ij I returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of

$ .

My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date: gj§hd§\b v/"fY\/v-_l_!_\lm 94 $M

Server ’s signature

'e, f C L §»€f ¢,/
Printed name and title

Sl‘i'+ Si"»(}('~\fd\c.»e i>is- leila-f \/PL, 3 13!§
603>5°9 _3£(98 erversa ress

Additional information regarding attempted service, etc:

